 

ee
PRR ATE KARO PNE TERENAS EO NR Oe RRs, RONEN TEE!

LSE &
owe *

 
    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

x
Pane
&
of
ate
=
one
LEE ANREP ISS
PAS TE ETS

 

 

G.T., individually and on behalf of his child C.T. a minor, :

 

Plaintiff, : MEMORANDUM DECISION
AND ORDER
-against-
: 18 Civ. 11262 (GBD) (BCM)
NEW YORK CITY DEPARTMENT OF EDUCATION, :

Defendant.

GEORGE B. DANIELS, United States District Judge:

On August 5, 2015, Plaintiff G.T., individually and on behalf of his minor child C.T.,
commenced an administrative due process proceeding against Defendant New York City
Department of Education for reimbursement for C.T.’s tuition for the 2014-15 school year and a
privately obtained neuropsychological evaluation pursuant to the Individuals with Disabilities
Education Act. (Compl., ECF No. 5, §§ 9-10.) On December 3, 2015, following a one-day trial,
Impartial Hearing Officer Lana S. Flame issued her Findings of Fact and Decision, holding that
C.T.’s parents were entitled to reimbursement for C.T.’s tuition and the neuropsychological
evaluation. (/d. § 10; Decl. of Irina Roller, Ex. D (Dec. 3, 2015 Findings of Fact and Decision),
ECF No. 20-4, at 10.) On December 26, 2018, Plaintiff brought this action for an award of
attorneys’ fees and costs, pursuant to IDEA’s fee-shifting provision, 20 U.S.C. § 1415@)(3), as
incurred in connection with the administrative proceeding and in this action. (Pl.’s Notice of Mot.
for Att’y’s Fees and Costs, ECF No. 19.)

Before this Court is Magistrate Judge Barbara Moses’ February 12, 2020 Report and

Recommendation (the “Report”), recommending that Plaintiff's motion for attorneys’ fees and

 

 
costs be granted in part.’ (Report, ECF No. 38, at 1.) Magistrate Judge Moses advised the parties
that, pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b), failure to file
timely objections to the Report would constitute a waiver of those objections on appeal. (/d. at
22.) Defendant filed timely objections. (Mem. of Law in Supp. of Def.’s Objs. to Mag. J. Barbara
Moses’ R. & R. (“Def.’s Objs.””), ECF No. 45.) Plaintiff filed responses to such objections. (PI.’s
Resp. to Def.’s Objs. to the R. & R. of Mag. J. Barbara Moses dated Feb. 12, 2020, ECF No. 48.)

Having reviewed Magistrate Judge Moses’s Report, as well as Defendant’s objections and
Plaintiff's responses, this Court ADOPTS the Report in full and overrules Defendant’s objections.
Accordingly, Plaintiff's motion for attorneys’ fees and costs is GRANTED in the recommended
amounts,

I LEGAL STANDARD

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The court
must review de novo the portions of a magistrate judge’s report to which a party properly objects.
Id. The court, however, need not conduct a de novo hearing on the matter. See United States v.
Raddatz, 447 U.S. 667, 675-76 (1980). Rather, it is sufficient that the court “arrive at its own,
independent conclusion” regarding those portions of the report to which objections are made.
Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation omitted).

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections are
made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y.
2006) (citations omitted). The clear error standard also applies if a party’s “objections are

improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate the original

 

' The relevant factual and procedural background is set forth in greater detail in the Report and is
incorporated by reference herein.

 

 

 
briefs to the magistrate judge.’” Stone v. Comm’r of Soc. Sec., No. 17 Civ. 569 (RJS), 2018 WL
1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when “upon
review of the entire record, [the court is] ‘left with the definite and firm conviction that a mistake
has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted).

II. THE REPORT CORRECTLY CALCULATES PLAINTIFF’S ATTORNEYS’
FEES AND COSTS

Defendant objects to Magistrate Judge Moses’s recommendations by principally arguing
that the hourly rates recommended for Plaintiff's attorney, Irina Roller, and her paralegal, Maria
Mandilas, are unreasonable. Defendant also contends that Plaintiff is being unjustly rewarded for
an unreasonable delay in pursuing fees. (See Def. Objs at 3-20.) However, Defendant’s objections
merely reiterate the arguments already made to Judge Moses, warranting clear error review. This
Court has reviewed the Report, and finds no error, clear or otherwise. Accordingly, this Court
adopts Magistrate Judge Moses’ recommended attorneys’ fees and costs for the reasons stated in
the thoughtful and accurate Report.

HI. CONCLUSION

Magistrate Judge Moses’ Report is ADOPTED. Defendant is ordered to pay Plaintiff a
total of $18,731.70 in attorneys’ fees and related costs, consisting of $12,612.50 for fees incurred
in the underlying administrative proceeding, $5,860 for fees incurred in this action, and $259.20

in costs.

Dated: New York, New York
March 30, 2019
SO ORDERED.

Dn ray 6. Dorie$e

EPR B. DANIELS
hited States District Judge

 

 

 

 
